Name: Commission Regulation (EC) No 2182/97 of 3 November 1997 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1997/98 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  agricultural structures and production
 Date Published: nan

 4. 11 . 97 I EN I Official Journal of the European Communities L 299/3 COMMISSION REGULATION (EC) No 2182/97 of 3 November 1997 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1997/98 wine years , of permanent abandonment premiums in respect of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1997/98 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), as last amended by Regulation (EC) No 534/97 (2), and in par ­ ticular Article 20 thereof, Whereas a procedure should be established for applica ­ tion of the prohibition on cumulation of permanent abandonment premiums in respect of wine-growing areas and Community aid for the restructuring of vineyards, introduced into Regulation (EEC) No 1442/88 by Council Regulation (EC) No 1 595/96 (3); whereas Commission Regulation (EEC) No 2729/88 (4), as last amended by Regulation (EC) No 3024/94 (*), should therefore be amended; Whereas, in order to ensure that the prohibition is ef ­ fective, checks should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2729/88 is hereby amended as follows: 1 . the following fourth indent is hereby added to Article 4 ( 1 ) (b): '  a declaration that the parcels concerned have not received Community aid for the restructuring of vineyards during the past 15 years . Member States may, however, lay down a longer period .'; 2 . the following sixth indent is hereby added to Article 4 (2): '  Member States shall check a sample of declara ­ tions covering a minimum of 1 5 % of applica ­ tions. Declarations shall be selected on the basis of a risk analysis.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to permanent abandonment of wine ­ growing areas during the 1997/98 wine year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 132, 28 . 5. 1988 , p. 3 . (2) OJ L 83, 25 . 3 . 1997, p. 2 . ( 3 ) OJ L 206, 16 . 8 . 1996, p. 36 . (4) OJ L 241 , 1 . 9 . 1988 , p. 108 . ( ; OJ L 321 , 14. 12 . 1994, p. 8 .